                       Case 4:18-cv-07669-HSG Document 134 Filed 10/30/19 Page 1 of 4



            1      COOLEY LLP
                   JOHN C. DWYER (136533) (dwyerjc@cooley.com)
            2      PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                   SARAH M. LIGHTDALE (4395661) (slightdale@cooley.com)
            3      CLAIRE A. MCCORMACK (241806) (cmccormack@cooley.com)
                   SAMANTHA A. KIRBY (307917) (skirby@cooley.com)
            4      3175 Hanover Street
                   Palo Alto, CA 94304-1130
            5      Telephone: (650) 843-5000
                   Facsimile: (650) 849-7400
            6
                   Attorneys for Defendants
            7      NVIDIA CORPORATION, JENSEN
                   HUANG, COLETTE KRESS and
            8      JEFF FISHER

            9

          10

          11
                                                UNITED STATES DISTRICT COURT
          12
                                               NORTHERN DISTRICT OF CALIFORNIA
          13

          14
                   In re NVIDIA CORPORATION                    Case No. 4:18-cv-07669-HSG
          15       SECURITIES LITIGATION
                                                               DEFENDANTS’ UNOPPOSED MOTION,
          16       ________________________________            STIPULATION, AND [PROPOSED] ORDER
                                                               FOR ADMINISTRATIVE RELIEF UNDER
          17       This Document Relates to:                   LOCAL RULE 7-11

          18                 ALL ACTIONS                       CLASS ACTION

          19                                                   Judge: Hon. Haywood S. Gilliam, Jr.
                                                               Courtroom: 2
          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                    DEFENDANTS’ UNOPPOSED MOTION FOR
ATTORNEYS AT LAW
   PALO ALTO
                                                                                            ADMINISTRATIVE RELIEF
                                                                                      CASE NOS. 4:18-CV-07669-HSG
                        Case 4:18-cv-07669-HSG Document 134 Filed 10/30/19 Page 2 of 4



            1             Pursuant to Local Rules 7-11 and 7-12, and with consent of Lead Plaintiffs E. Öhman J:or

            2      Fonder AB and Stichting Pensioenfonds PGB (collectively, “Plaintiffs”), Defendants NVIDIA

            3      Corporation, Jensen Huang, Colette Kress and Jeff Fisher (jointly “Defendants”) hereby move the

            4      Court to continue the hearing date for Defendants’ Motion to Dismiss the Consolidated Class Action

            5      Complaint (Dkt. 123) in order to account for counsel’s professional obligations.

            6             In support of their unopposed motion, Defendants state as follows:

            7             WHEREAS, on May 17, 2019, this Court entered an order setting forth the deadlines for Lead

            8      Plaintiffs’ Amended Complaint, Defendants’ Motion to Dismiss, Plaintiffs’ Opposition, and

            9      Defendants’ Reply (Dkt. 98);

          10              WHEREAS, in that order, this Court also set the hearing on the Motion to Dismiss for October

          11       31, 2019 at 2:00 p.m.;

          12              WHEREAS, on October 25, 2019, notice was given that the hearing previously scheduled for

          13       October 31 was continued to November 6, 2019 (Dkt. 133);

          14              WHEREAS, as modified, the hearing date conflicts with other professional obligations of

          15       Defendants’ counsel, Patrick Gibbs, who was set to argue the Motion to Dismiss;

          16              WHEREAS, Mr. Gibbs has an irreconcilable professional conflict on November 6, 2019 and

          17       is unavailable to appear before the Court that day;

          18              WHEREAS, Defendants’ counsel John Dwyer also has an irreconcilable conflict on that date;

          19              WHEREAS, on October 25, 2019, after notice was given regarding the continuance, counsel

          20       for Defendants contacted counsel for Plaintiffs to discuss the possibility of continuing the hearing to

          21       an alternate date;

          22              WHEREAS, on October 29, 2019, counsel for Defendants and Plaintiffs called the Calendar

          23       Clerk & Courtroom Deputy to discuss the Court’s availability and learned that the Calendar Clerk &

          24       Courtroom Deputy would be unavailable until November 1, 2019;

          25              WHEREAS, counsel then spoke with the contact person named in the Calendar Clerk &

          26       Courtroom Deputy’s voicemail message, who advised them to file the appropriate papers to request a

          27       continuance;

          28              WHEREAS, counsel for Defendants and Plaintiffs have identified three alternate dates on
  COOLEY LLP                                                                              DEFENDANTS’ UNOPPOSED MOTION FOR
ATTORNEYS AT LAW
   PALO ALTO
                                                                    2.                                ADMINISTRATIVE RELIEF
                                                                                                CASE NOS. 4:18-CV-07669-HSG
                        Case 4:18-cv-07669-HSG Document 134 Filed 10/30/19 Page 3 of 4



            1      which all parties are available for a hearing on Defendants’ Motion to Dismiss;

            2               Accordingly, IT IS HEREBY STIPULATED AND AGREED between the parties, by and

            3      through their counsel of record and subject to order of the Court, as follows:

            4               (1)    The hearing on Defendants’ Motion to Dismiss may be continued to November

            5      21, 2019.

            6               (2)    If it is not possible to continue the hearing to that date, the hearing on Defendants’

            7      Motion to Dismiss may be continued to either December 12 or December 5, 2019.

            8      Dated: October 30, 2019                         COOLEY LLP
            9                                                                /s/ John Dwyer
                                                                   John C. Dwyer (136533)
          10
                                                                   Attorneys for Defendants
          11                                                       NVIDIA CORPORATION, JENSEN
                                                                   HUANG, COLETTE KRESS and JEFF FISHER
          12
                   Dated: October 30, 2019                         KESSLER TOPAZ MELTZER & CHECK, LLP
          13                                                       ANDREW L. ZIVITZ (PRO HAC VICE)
                                                                   MATTHEW L. MUSTOKOFF (PRO HAC VICE)
          14                                                       ERIC K. GERARD (PRO HAC VICE)
          15                                                                    /s/ Andrew Zivitz
          16                                                       Andrew L. Zivitz (Pro Hac Vice)

          17                                                       Attorneys for Lead Plaintiff E. Öhman J:or
                                                                   Fonder AB
          18
                   Dated: October 30, 2019                         BERNSTEIN LITOWITZ BERGER &
          19                                                       GROSSMANN LLP
                                                                   JONATHAN D. USLANER (256898)
          20                                                       JOHN C. BROWNE (PRO HAC VICE)
                                                                   MICHAEL D. BLATCHLEY (PRO HAC VICE)
          21
                                                                            /s/ Jonathan Uslaner
          22                                                       Jonathan D. Uslaner (256898)

          23                                                       Attorneys for Lead Plaintiff Stichting
                                                                   Pensioenfonds PGB
          24
                            Pursuant to Civil L. R. 5-1(i)(3), I, John C. Dwyer, hereby attest that the concurrence to the
          25
                   filing of the foregoing document has been obtained from the signatories.
          26

          27       Dated:         October 30, 2019                                /s/ John Dwyer
                                                                  John C. Dwyer (136533)
          28
  COOLEY LLP                                                                              DEFENDANTS’ UNOPPOSED MOTION FOR
ATTORNEYS AT LAW
   PALO ALTO
                                                                    3.                                ADMINISTRATIVE RELIEF
                                                                                                CASE NOS. 4:18-CV-07669-HSG
                       Case 4:18-cv-07669-HSG Document 134 Filed 10/30/19 Page 4 of 4



            1             PURSUANT TO THE STIPULATION, IT IS SO ORDERED

            2             The hearing on Defendants’ Motion to Dismiss the Consolidated Class Action Complaint (Dkt.

            3      123) is hereby continued to _______________________ , 2019 at ___ : ___ (a.m. / p.m.).

            4

            5         Dated:______________________, 2019        ___________________________________________
                                                                      The Honorable Haywood S. Gilliam, Jr.
            6                                                              United States District Judge
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                          DEFENDANTS’ UNOPPOSED MOTION FOR
ATTORNEYS AT LAW
   PALO ALTO
                                                                 4.                               ADMINISTRATIVE RELIEF
                                                                                            CASE NOS. 4:18-CV-07669-HSG
